

115 HR 7221 IH: Stop Unfair Bid Shopping Act of 2018
U.S. House of Representatives
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7221IN THE HOUSE OF REPRESENTATIVESDecember 6, 2018Mr. Peters introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require prime contractors under Federal construction contracts to notify the Government of
			 changes in certain subcontractors performing work under the contract.
	
 1.Short titleThis Act may be cited as the Stop Unfair Bid Shopping Act of 2018  or the SUBS Act.
		2.Requirement to notify Government of changes to subcontractors under construction contracts
 (a)RequirementAn agency awarding a construction contract using sealed bid procedures in an amount greater than $1,500,000 shall—
 (1)require an offeror for the contract to include a list in the offer of each subcontractor that the offeror intends to use in the performance of the contract, for any subcontract expected to be awarded in excess of $100,000; and
 (2)include a clause in the contract requiring that the prime contractor shall submit to the agency a written notification of any subcontractor substituted after the award of the contract for a subcontractor so listed, along with an updated estimate for the cost of performing the work associated with the substituted subcontractor.
 (b)Modification to contractIn the case of a construction contract covered by subsection (a), if the prime contractor notifies the agency of a substituted subcontractor under subsection (a)(2) and there is a significant difference in the cost of performing the work associated with the substituted subcontractor, the contracting officer for the contract may modify the contract to take into account the substitution of subcontractor, including modification of the amount of the contract.
 (c)Agency definedIn this Act, the term agency has the meaning provided the term executive agency by section 133 of title 41, United States Code, except the term does not include the Department of Defense or any military department, but such term shall include the United States Army Corps of Engineers.
			(d)Revision of Federal Acquisition Regulation
 (1)In generalNot later than 180 days after the date of the enactment of this section, the Federal Acquisition Regulation shall be revised to provide for the implementation of this section.
 (2)Notice and CommentThere shall be provided a public notice and comment period of not less than 60 days. (3)Final ruleAny final rule promulgated pursuant to this subsection shall take effect 30 days after the date on which the final rule is published in the Federal Register.
 (e)Effective dateThis Act shall apply with respect to contracts awarded on or after the date occurring 180 days after the date of the enactment of this Act.
			